Citation Nr: 1446937	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the joints, as secondary to service-connected shrapnel wounds.

3.  Entitlement to service connection for residual nerve pain, as secondary to service-connected shrapnel wounds.

4.  Entitlement to service connection for a low back disorder, as secondary to service-connected shrapnel wounds.

5.  Entitlement to service connection for left leg "parethesis."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the informal hearing presentation, are duplicative of those in the paper claims file.   Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those found in the Virtual VA and paper claims files.


FINDINGS OF FACT

1.  The Veteran is in receipt of a Purple Heart and Combat Infantryman Badge.

2.  Tinnitus is attributable to service.

3.  Arthritis of the joints was not manifest in service or within one year of separation.  Arthritis of the joints is not attributable to service.

4.  Arthritis of the joints is unrelated (causation or aggravation) to a service-connected disease or injury.  

5.  Residual nerve pain (non-specific location) was not manifest in service and is not attributable to service.

6.  Residual nerve pain (non-specific location) is unrelated (causation or aggravation) to a service-connected disease or injury.  

7.  Degenerative joint disease of the lumbar spine was not manifest in service or within one year of separation.  Degenerative joint disease of the lumbar spine is not attributable to service.

8.  Degenerative joint disease of the lumbar spine is unrelated (causation or aggravation) to a service-connected disease or injury.  

9.  Left leg parethesis is related to the combat wound of the left leg.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Arthritis of the joints was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Residual nerve pain was not incurred in or aggravated by active service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Degenerative joint disease of the lumbar spine was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  Left leg "parethesis" is related to the left leg combat wound.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in October 2007.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

The Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman.  The DD Form 214 also indicates that the Veteran is in receipt of a Purple Heart and Combat Infantryman Badge.  Thus, the evidence indicates that he engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  

Tinnitus 

The Board also finds that the evidence of record supports the Veteran's contention that his tinnitus is related to his service.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  Moreover, although tinnitus was not shown to have been diagnosed during service, bilateral tinnitus was diagnosed at the January 2008 VA audiology examination.  At that time, the appellant reported a remarkably long history regarding the onset of tinnitus.  We find that report to be sufficiently vague so as to establish a combat period of onset.  This determination is also consistent with his sworn report contained in the VA Form 21-526 (onset in 1971).  Therefore, the evidence of record is at least in equipoise, and with resolution of doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

Arthritis of the Joints, Nerve Pain, and a Low Back Disorder

The Veteran claims that he has arthritis of the joints, nerve pain, and a low back disorder due to his active service, including his service-connected shrapnel wounds of the left lower leg, buttocks, and thorax.  Nonetheless, the Veteran's claims must be denied because there is no evidence of arthritis of the joints, nerve pain, and a low back disorder which were caused or aggravated by a disease or injury while on active duty.  

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities caused or aggravated the Veteran's claimed arthritis of the joints, nerve pain, and a low back disorder.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's arthritis of the joints, nerve pain, and a low back disorder, and his service, including his service-connected shrapnel wounds. 

No treatment for or diagnoses of arthritis of the joints, nerve pain, and a low back disorder were shown in service.  The Veteran's service treatment records explicitly state that the Veteran's shrapnel wounds did not cause any nerve damage.  Additionally, the Veteran did not report a history of pertinent pathology during service or at separation; he reported occasional left thigh pain, but denied experiencing arthritis, recurrent back pain, neuritis, and bone or joint deformity at separation.  

The Board finds that the weight of the evidence reflects that the Veteran does not have arthritis of the joints or residual nerve pain.  Other than treatment records from Dr. D, which state that the Veteran requested documentation of arthritis of the right hand and leg pain, there is no evidence of residual nerve pain or arthritis of the joints, other than his service-connected right hand strain.  There is also no probative evidence of arthritis of the joints and residual nerve pain.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Significantly, the January 2008 VA examiner found that the Veteran does not have arthritis of the joints or residual nerve pain.   Physical examination was normal, and x-rays were normal, except for the Veteran's right hand.  The Board observes that the Veteran was service-connected for a right hand strain.  (Coded under DC 7804).

The Board acknowledges that the Veteran was diagnosed with mild degenerative joint disease of the lumbar spine; however, it has not been found to be related to his service.  The January 2008 VA examination report indicates that the Veteran reported that his low back pain began approximately 25 to 30 years earlier, which was over 10 years after the Veteran's separation from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he has arthritis of the joints, residual nerve pain, and degenerative joint disease of the lumbar spine.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's arthritis of the joints, residual nerve pain, and a low back disorder, to an in-service event or illness, including his service-connected shrapnel wounds, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of arthritis of the joints (other than the aforementioned service-connected right hand strain) and residual nerve pain.  The Board notes that, at the January 2008 VA examination, the Veteran reported that he did not have arthritis in his joints due to shrapnel injuries and that he did not experience any nerve pain, except in his service-connected right hand.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

The Board accepts that the appellant was in combat and that there was trauma.  However, he has not presented satisfactory evidence that nerve pain, a low back disorder or arthritis of the joints occurred co-incident with such combat service.   38 U.S.C.A. § 1154.

In sum, there is no reliable evidence linking the Veteran's arthritis of the joints, residual nerve pain, and low back disorder to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  In reaching this determination, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine and is currently service-connected for a scar and strain of the right hand, as well as multiple shrapnel wounds with scars.  However, there is simply nothing to corroborate the Veteran's assertions that these disorders, with onset 10 to 30 years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service; the Board also observes that the Veteran had no related complaints until 2005.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for arthritis of the joints, residual nerve pain, and low back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Leg parethesis

The above discussion regarding residual nerve pain was generic because the Veteran was vague as to the exact nature of the benefit sought.  However, in 2005, Dr. D. Identified a long scar of the left leg with parethesis extending from the scar down the back of the leg.   We can find no evidence that calls into question the accuracy of this report.  As noted by the court, when all the evidence is positive, the appeal must be granted.



ORDER

Entitlement to service connection for tinnitus is granted.

Service connection for left leg "parethesis" is granted.

Entitlement to service connection for arthritis of the joints is denied.

Entitlement to service connection for residual nerve pain is denied.

Entitlement to service connection for a low back disorder is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


